DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 10/28/2021.

Allowable Subject Matter
3.	Claims 1 and 6-15 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Irvine et al. does not teach or suggest determining whether a channel characteristic between each base station included in a plurality of base stations for the location determination of the terminal and the terminal is a line of sight (LoS); receiving a Positioning Reference Signal (PRS) from the plurality of base stations; configuring, as a reference cell, any one base station among base stations whose channel characteristic is the LoS and calculating a reference signal time difference (RSTD); and reporting the measurement result including the RSTD, wherein the channel characteristic is determined as the LoS or a non-line of sight (NLoS) using LoS-likelihood calculated based on distance information between the terminal and the each base station, wherein the LoS-likelihood is calculated using a rank of a Euclidean distance matrix (EDM) configured based on the distance information, wherein the reference cell is determined as a base station having the LoS-likelihood closest to a preset value among the base stations whose channel characteristic is the LoS, 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631